Citation Nr: 0513475	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to November 
1973.  The veteran also had 11 years, 6 months and 22 days of 
earlier service.  He died in August 2002.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the appellant testified at a 
hearing before the undersigned.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

While the appellant testified that the veteran was 
hospitalized at Saint Francis Hospital at the time of his 
death, copies of the terminal hospitalization records do not 
appear in the claims file.  Likewise, the appellant 
testified, and/or the record shows, that the veteran received 
treatment from the following locations whose records do not 
appear in the claims file:  Fort Benning's Martin Army 
Hospital, and a Dr. Johnson of Columbus, Georgia.  
Additionally, while VA obtained and associated with the 
claims file some of the veteran's treatment records from the 
University of Alabama at Birmingham, and from Sajid Ahmed, 
M.D., it does not appear that VA has all pertinent records 
from these providers.  Therefore, in light of 38 U.S.C.A. 
§ 5103A(b) (West 2002), a remand to request all of the 
veteran's records from the above locations is required.

Next, the appellant testified that Dr. Ahmed told her that 
hepatocellular cancer with lung involvement, that caused the 
veteran's death, was caused by his exposure to herbicides 
while serving in Vietnam.  The record on appeal does not, 
however, contain such an opinion from Dr. Ahmed or any other 
healthcare professional.  Therefore, on remand, VA should 
contact Dr. Ahmed and request an opinion letter from him 
regarding the origins of the cancer that led to the veteran's 
death.  38 U.S.C.A. § 5103A(b) and (d) (West 2002).  

At this time, the Board finds that the duty to assist the 
appellant does not require that VA have the claims file 
reviewed by a VA physician to obtain an opinion as to the 
origins of the veteran's cancer.  38 U.S.C.A. § 5103A(d).  In 
this regard, service medical records are negative for any 
evidence of cancer and no competent evidence has been 
submitted linking the cancer that caused the veteran's death, 
which cancer was first diagnosed more than 25 years after his 
separation from military service, to service.  As such, the 
appellant should understand that a VA opinion as to the 
origins of the veteran's cancer will only be ordered if she 
submits some medical or competent evidence showing a 
relationship between that cancer and the veteran's military 
service.  Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

Therefore, the appeal is REMANDED for the following:

1.  After obtaining an appropriate 
authorization, the RO should obtain and 
associate with the claims file all of the 
veteran's post-November 1973 treatment 
records from Saint Francis Hospital, 
including his terminal hospitalization 
records.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant notified in writing.

2.  After obtaining an appropriate 
authorization, the RO should obtain and 
associate with the claims file all of the 
veteran's post November 1973 treatment 
records not already associated with the 
claims file from the following locations: 
Fort Benning's Martin Army Hospital; a 
Dr. Johnson of Columbus, Georgia; and 
from the University of Alabama at 
Birmingham.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant notified in writing.

3.  The RO must notify the appellant that 
the record does not include any medical 
opinion from Dr. Ahmed or any other 
physician linking cancer of the liver and 
lung with the veteran's death and his 
exposure to herbicides in Vietnam.  
Further, the RO, after obtaining the 
necessary authorization, should contact 
Dr. Ahmed and request a copy of any 
outstanding medical records pertaining to 
his treatment of the veteran for cancer 
and an opinion as to the origins of the 
cancer that led to his death.  If Dr. 
Ahmed provides an opinion as to the 
origins of the cancer that led to the 
veteran's death, he should also provide 
VA with a copy of his curriculum vitae.  
If the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant notified in writing.

4.  If additional evidence or information 
received, or identified by the appellant 
and not received, triggers a need for 
further development, assistance, or 
notice under the VCAA, to include 
providing the claimant with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, then 
such development should be undertaken by 
the RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

5.  If, and only if, the appellant 
submits competent evidence of a nexus 
between service and the cancer that led 
to the veteran's death, then after 
associating with the record all evidence 
obtained in connection with the above 
development (to the extent possible), the 
RO should forward the claims file for 
review by an oncologist.  Following a 
review of all available evidence the 
oncologist is address the following:

Is it as least as likely as not, 
(i.e., is there a 50/50 chance,) 
that the veteran's hepatocellular 
cancer had its onset during his 
period of military service?

Is it as least as likely as not, 
that the veteran's hepatocellular 
cancer was compensably disabling 
within one year of his November 1973 
service retirement?  

Is it at least as likely as not that 
hepatocellular cancer is otherwise 
related to service, including due to 
the veteran's exposure to herbicides 
in the Republic of Vietnam? 

If the examiner answers in the 
affirmative to any of the above 
questions, he should then provide an 
opinion as to whether hepatocellular 
cancer caused or contributed 
substantially and materially to the 
cause of the veteran's death?  

6.  After the development requested has 
been completed, the RO should review it 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

